Citation Nr: 1315556	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  04-16 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision, by the Waco, Texas RO, which, in part, denied the Veteran's claims of entitlement to service connection for sinusitis and hypertension.  

In May 2007, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2008.  In June 2010, the Board again remanded the case for further development.  Following the requested development, an SSOC was issued in October 2010.  In July 2011, the Board once again remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued an SSOC in February 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran and her spouse testified at a hearing before a Veterans Law Judge at the RO in February 2007.  A written transcript of this hearing has been associated with the claims file.  In April 2012, the Veteran was informed that the Veterans Law Judge who chaired the February 2007 hearing was no longer with the Board; thus, she was offered the opportunity for a new hearing before another Veterans Law Judge.  In an April 2012 written response, however, she declined a new hearing.  



FINDINGS OF FACT

1.  The Veteran does not have hypertension that is attributable to her active military service.  Hypertension was not caused or made worse by service-connected PTSD.  

2.  The Veteran does not have chronic sinusitis.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012); 38 C.F.R. § 3.310 (2006). 

2.  The Veteran does not have sinusitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2003 from the RO to the Veteran, which was issued prior to the RO decision in September 2003.  Additional letters were issued in July 2007, June 2008, June 2010, and July 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the claim for service connection for sinusitis because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  There is no competent evidence of sinusitis in service or of a current sinus condition.  

In February 2013, the Veteran was provided a VA examination in connection with her hypertension claim, the report of which is of record.  That examination report contains sufficient evidence regarding the origin of the Veteran's hypertension by which to decide the claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  (The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).)  
II.  Background

The record indicates that the Veteran served on active duty from September 1979 to September 1982.  The enlistment examination dated in September 1978 reflects a blood pressure reading of 120/70; clinical evaluation of the sinuses was normal.  The STRs do not reflect any complaints or findings of sinusitis or hypertension.  On the occasion of her separation examination in September 1982, the Veteran's blood pressure was 104/84; the examination report noted that the sinuses were abnormal, but no clinical findings or diagnosis was noted.  

Medical evidence of record during the Veteran's period of reserve duty indicates that she was seen in March 1986 with complaints of chest congestion, sinus congestion and a cough for the past 3 days.  At that time, she had a blood pressure reading of 100/60.  The assessment was upper respiratory infection versus sinusitis.  In February 1988, she was seen for complaints of sinus pain; x-ray study of the sinuses was normal.  When seen in November 1988, the Veteran reported waking up with a headache; she also reported a history of migraines.  The assessment was headaches probably due to sinus problems.  In September 1989, the Veteran was seen for complaints of migraine headaches.  It was noted that she had had sinus problems.  The assessment was cephalgia with mild sinusitis.  She had a blood pressure reading of 98/64.  

The Veteran's claim of entitlement to service connection for hypertension and sinusitis (VA Form 21-526) was received in June 2003.  Submitted in support of the claim were VA progress notes dated from January 2003 through April 2003.  These records show that the Veteran was diagnosed with hypertension in April 2003.  These records do not reflect any complaints, clinical findings or treatment for sinusitis.  

At her personal hearing in February 2007, the Veteran indicated that she was first diagnosed with hypertension in 2003.  The Veteran stated that she believed that the hypertension developed as a result of anxiety and depression caused by a sexual assault she experienced in military service.  The Veteran maintained that she believed that the anxiety existed while she was in the military; however, she suppressed the incident and tried to put it out of her head, but it emerged when she got out of service.  The Veteran argued that the sexual trauma that she suffered in service caused her to develop hypertension.  

Submitted at the hearing were VA progress notes dated from May 2003 through February 2007.  These records show that the Veteran received follow-up evaluation and treatment for hypertension.  These records do not reflect any complaints, clinical findings, or treatment for sinusitis.  

Received in August 2007 was a copy of a decision from Social Security Administration (SSA), dated in August 2003, which determined that the Veteran was disabled due to affective/mood disorder and hypertension.  Also received were VA treatment reports used in reaching that decision; those records dated from April 2003 through May 2003.  These records show that the Veteran received follow-up evaluation and treatment for hypertension.  These records do not reflect any complaints, clinical findings or treatment for sinusitis.  

Received in December 2007 and June 2008 were VA progress notes dated from August 2004 to May 2008.  These records show that the Veteran received follow-up evaluation and treatment for high blood pressure.  These records do not reflect any complaints or clinical findings of sinusitis.  

In May 2010, the Veteran submitted two articles regarding the signs, symptoms and causes of sinusitis.  

In February 2013, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding the etiology of her diagnosed hypertension.  The examiner stated that it was less likely as not that hypertension was due to or aggravated by PTSD.  The examiner explained that there is no medical literature which confirms chronic hypertension, needing medication, as being directly caused by PTSD.  He further stated that hypertension has been related to anxiety or neurosis, noting that, while it was known that stress can transiently elevate blood pressure in all individuals, this was a normal response to catecholamine response or release and such temporary elevation did not aggravate or cause an underlying condition of hypertension.  The examiner further noted that there is massive literature correlating smoking and hypertension.  

III.  Analysis

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claims, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

With regard to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service- connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

A.  Hypertension

Upon review of the record, the Board concludes that service connection is not warranted for hypertension.  The Board observes that there is no evidence of hypertension during the Veteran's military service.  STRs do not show any in-service assessments or diagnoses of hypertension or any other potentially related disease or disability.  The Veteran's September 1982 separation examination, which includes a systolic blood pressure measurement of 104 and a diastolic measurement of 84, notes that the Veteran had a normal heart and vascular system.  Additionally, there is no indication in the record that hypertension was manifest within one year of the Veteran's discharge from active service.  In fact, the first mention of hypertension was in April 2003, over 20 years after active service.  The lapse in time between service and the first diagnosis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of or experienced the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (en banc).  

Although the VA treatment records reflect current diagnoses of hypertension and note that the Veteran is receiving medication for hypertension, they do not indicate a link between this condition and the Veteran's period of active military service.  There is also no competent evidence of record linking her hypertension to the service-connected PTSD.  Following a review of the claims folder in February 2013, a VA examiner concluded that it was less likely as not that hypertension was due to or aggravated by PTSD.  The examiner stated that there was no medical literature which confirms chronic hypertension, needing medication, as being directly caused by PTSD.  The examiner noted that transient increases in blood pressure have been seen as normal responses to catecholamine with stress or anxiety, but such temporary elevation does not aggravate or cause an underlying condition of hypertension.  The examiner did note that there is massive literature correlating smoking and hypertension.  This opinion is uncontradicted in the record.  Indeed, the only suggestion of a link to PTSD is the Veteran's own surmise, which is unsupported by any other evidence.  

The Board has considered the Veteran's assertions that she suffers from hypertension related to her service-connected PTSD.  However, as a layperson, the Veteran is not competent to give a medical opinion on the onset of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Put simply, the evidence does not establish that the Veteran had hypertension during active service or within one year of separation from active service, or that her hypertension is otherwise related to active service.  Accordingly, hypertension was not incurred in or aggravated by service, nor may it be presumed to have so been incurred.  Also, the evidence shows no relationship between the development or worsening of underlying hypertension and PTSD.  There is no proof of causation and no proof of aggravation.  Hence, hypertension is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for hypertension is denied.  

B.  Sinusitis

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for sinusitis.  Significantly, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Significantly, the Veteran's STRs are completely silent with respect to any diagnosis of sinusitis.  While a September 1982 separation examination reported abnormal findings for the sinuses, no pertinent diagnosis was noted and there was no elaboration as to the nature of the abnormality.  The post-service reserve records show that the Veteran was diagnosed with sinusitis in November 1988, but x-ray study of the sinuses was normal.  Moreover, post-service VA medical records are completely silent with respect to any findings of sinusitis.  

In light of the above, the Board concludes that the competent and credible evidence does not show that the Veteran had a diagnosis of sinusitis at any time during the pendency of her claim.  See McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for sinusitis must be denied.  38 U.S.C.A. §§ 1110, 1131.  

As indicated, the Veteran is competent to report observable symptoms, such as congestion and pain.  However, as a layperson, she is not competent to provide a medical diagnosis.  Jandreau, supra.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, the Board finds that the Veteran's lay reports as to disability are outweighed by the medical evidence of record showing no current assessment of sinusitis.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, her statements are given no weight as to whether she currently has chronic sinusitis or any other sinus disease.  In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection for sinusitis, the doctrine is not helpful to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sinusitis.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for sinusitis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for hypertension is denied.  

Service connection for sinusitis is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


